DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I Claims 54-63 in the reply filed on 8/25/2021 is acknowledged. Claims 64-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2021.
Response to Amendment
Applicant amended claim 54.   
Claims 54-63 are pending. 
Response to Arguments
Applicant’s arguments, filed 02/03/2022, with respect to the rejection(s) of claims 54 and 59 under 35 U.S.C 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McGreer (U.S Publication No. 2018/0173024) as detailed below.
Applicant amended claim 54 to include, “wherein the at least one waveguide is coupled to a heating element configured to adjust a phase of light within the at least one waveguide.”.  Examiner introduces McGreer (U.S Publication No. 2018/0173024) to modify the prior art of Roukes (U.S Publication No. 2014/0142664) to teach “wherein the at least one waveguide is coupled to a heating element configured to adjust a phase of light within the at least one waveguide” (McGreer Fig 4, Para 41 and 61, waveguide is used in combination with heating element to phase shift light). 

Applicant argues that recited elements of Claim 59 including, “each waveguide is coupled to a respective heating element configured to adjust the phase of the respective waveguide”, are not taught by the previous prior art rejections of Roukes in view of Adams.   However McGreer (U.S Publication No. 2018/0173024) teaches, “each waveguide is coupled to a respective heating element configured to adjust the phase of the respective waveguide” (McGreer Fig 4, Para 41 and 61, waveguide is used in combination with heating element to phase shift light).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Optogenetic Neural Stimulator as taught by Roukes, with each waveguide is coupled to a respective heating element configured to adjust the phase of the respective waveguide as taught by McGreer, since such a modification would provide the predictable result of improving the optical efficiency within the interferometers (Para 41, 61).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 54-56 and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable by Roukes (U.S Publication No. 2014/0142664) in view of McGreer (U.S Publication No. 2018/0173024).

Regarding Claim 54, Roukes teaches a device, comprising: a distal portion configured to be implanted in a brain of a subject (Para 10 - Probe with base and shank Para 32 - shank is inserted into brain) , the distal portion comprising one or more emitters (Para 11, “shank includes one or more optical emitters”) configured to emit light in the visible spectrum (Para43, visible wavelengths); and a proximal portion configured to be external to the brain of the subject while the distal portion is implanted (Para 10, Para 32, only the shank portion is inserted into the brain), wherein the proximal portion includes at least one waveguide in optical communication with the one or more emitters (Para 51, Fig 5) , the at least one waveguide defining a cross- sectional width less than 500 nm (Para 12).  
Roukes fails to teach wherein the at least one waveguide is coupled to a heating element that is configured to adjust a phase of light within the at least one waveguide.  
McGreer in the same field of endeavor teaches, wherein the at least one waveguide is coupled to a heating element that is configured to adjust a phase of light within the at least one waveguide (Fig 4, Para 41, Para 61, waveguide with heat element to phase shift light).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Optogenetic Neural Stimulator as taught by Roukes, with 
	
Regarding Claim 55, Roukes in view of McGreer teaches wherein the at least one waveguide comprises silicon nitride (Para 32-35, Silicon Nitride used).

Regarding Claim 56, Roukes in view of McGreer teaches wherein the at least one waveguide comprises Si3N4 and has a polygonal cross-sectional geometry (Para 12, waveguide can have dimensions from 100nm to 1um in width or height, applicants spec entails waveguide dimension would be 200nm tall and 350nm wide in describing polygonal cross-sectional geometry, Para 32-35 Silicon Nitride).

Regarding Claim 61, Roukes in view of McGreer teaches wherein the one or more emitters are diffraction grating emitters (Para 11, Emitters can include optical grating, Para 30, grating structures can be used to diffract light).

Regarding Claim 62, Roukes in view of McGreer teaches further comprising one or more electrodes associated with the one or more emitters, wherein one or more of the electrodes is configured to record neural activity (Para 5, electrode probe used for measuring neural activity, Para 6, object of the invention is use neural probe to modulate neural activity). 

Regarding Claim 63, Roukes in view of McGreer teaches wherein the distal portion has a probe length less than one or more of 5.000 mm, 1.000 mm, 200 pm, or 100 pm (Para 12, shank can be 1mm to 1cm long).

Claims 57-60 are rejected under 35 U.S.C. 103 as being unpatentable by Roukes (U.S Publication No. 2014/0142664) in view of McGreer (U.S Publication No. 2018/0173024) and in further view of Adams (U.S. Publication No. 2014/0362433). 

Regarding Claim 57, Roukes in view of McGreer teaches wherein the proximal portion carries (Para 10, Fig 5).
A modified Roukes fails to teach an optical switch having an input arm, a first output arm, and a second output arm, wherein the at least one waveguide defines at least a portion of the optical switch, and wherein the at least one waveguide is configured to direct light, responsive to the phase, into the first output arm, into the second output arm, or into both the first and second output arms.
Adams teaches, an optical switch (Para 4, MZ is an optical modulator or switch) having an input arm (Fig 1, #1), a first output arm (Fig 1, #5, Para 18), and a second output arm (Fig 1. #6, Para 18), wherein the at least one waveguide defines at least a portion of the optical switch (Para 18), and wherein the at least one waveguide is configured to direct light (Para 19), responsive to the phase (Par 19, at least one of the two arms will have a phase modulator electrode), into the first output arm, into the second output arm, or into both the first and second output arms (Fig 1. Arms 5,6).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Optogenetic Neural Stimulator as taught by Roukes, with proximal portion carries an optical switch having an input arm, a first output arm, and a second output arm, wherein the at least one waveguide defines at least a portion of the optical switch, and wherein 

Regarding Claim 58, Roukes in view of McGreer and in further view of Adams fails to teach wherein the optical switch is an interferometer, and the waveguide defines a reference arm of the interferometer.
Adams teaches, the optical switch is an interferometer (Para 4, 11, 17, Mach-Zehnder is interferometer), and the waveguide defines a reference arm of the interferometer (arm that includes phase shift, Para 19, at least on the two arms).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Optogenetic Neural Stimulator as taught by a modified Roukes, with the optical switch is an interferometer, and the waveguide defines a reference arm of the interferometer as taught by Adams, since such a modification would provide the predictable result of reducing the cost and size of the circuit while also reducing optical splitting loss (par 46-53).  

Regarding Claim 59, Roukes in view of McGreer and in further view of Adams teaches, optical communication with the one or more emitters (Para 10-11, the demultiplexer will include array waveguide grafting that feeds into emitters).
A modified Roukes fails to teach wherein the optical switch comprises a cascaded network of optical switches that include a lead switch, in which network each optical switch except the lead optical switch has an input arm defined by an output arm of another one of the optical switches in the network, each optical switch in the network has first and second output arms that are each in, each optical switch 
Adams teaches, the optical switch comprises a cascaded network of optical switches that include a lead switch, in which network each optical switch except the lead optical switch has an input arm defined by an output arm of another one of the optical switches in the network (Para 11, 1xN MMI set up to divide light into two or more output waveguides, this would encompass a cascade network as noted in specification being 1 x 8 cascade network and is known in the art), each optical switch is an interferometer having a reference arm defined by a waveguide (Para 4, 11, 17, Mach-Zehnder is interferometer, arm that includes phase shift, Para 19, at least on the two arms).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Optogenetic Neural Stimulator as taught by a modified Roukes, with the optical switch comprises a cascaded network of optical switches that include a lead switch, in which network each optical switch except the lead optical switch has an input arm defined by an output arm of another one of the optical switches in the network, each optical switch in the network has first and second output arms that are each in, each optical switch is an interferometer having a reference arm defined by a waveguide as taught by Adams, since such a modification would provide the predictable result of reducing the cost and size of the circuit while also reducing optical splitting loss (par 46-53).  
McGreer in the same field of endeavor teaches, wherein each waveguide is coupled to a respective heating element configured to adjust the phase of the respective waveguide (Fig 4, Para 41, Para 61, waveguide with heat element to phase shift light).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Optogenetic Neural Stimulator as taught by Roukes, with each waveguide is coupled to a respective heating element configured to adjust the phase of the 

Regarding Claim 60, Roukes in view of McGreer and in further view of Adams teaches wherein the network includes a terminal row of optical switches, and each first and second output arm of each optical switch in the terminal row is in optical communication with a respective one of the one or more emitters (Demultiplexer is a cascade network that ends with an array waveguide grating that forms from the waveguides feeding the array, into the emitters and into the shank, Para 11, Par 28 -30, Max array can be 32x1, in a 1x8 cascade would produce 8x1 array).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792